Name: COMMISSION REGULATION (EC) No 2186/97 of 3 November 1997 fixing export refunds on fruit and vegetables
 Type: Regulation
 Subject Matter: cooperation policy;  trade policy;  plant product;  tariff policy
 Date Published: nan

 L 299/ 10 I EN I Official Journal of the European Communities 4. 11 . 97 COMMISSION REGULATION (EC) No 2186/97 of 3 November 1997 fixing export refunds on fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, prices are to be established in the light of the prices referred to in the second subparagraph of that paragraph; Having regard to the Treaty establishing the European Community, Whereas the international trade situation or the special requirements of certain markets may call for the refund on a given product to vary according to its destination ; Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organization of the market in fruit and vegetables ('), and in particular Article 35 ( 11 ) thereof, Whereas tomatoes, lemons, oranges, peaches and nectarines, apples of classes Extra, I and II of the common quality standards, table grapes of classes Extra and I, shelled almonds, hazelnuts and walnuts in shell can currently be exported in economically significant quanti ­ ties ; Whereas Commission Regulation (EC) No 2190/96 (2), as last amended by Regulation (EC) No 610/97 (3), lays down detailed rules on export refunds on fruit and vegetables; Whereas the representative market rates as defined in Article 1 of Council Regulation (EEC) No 3813/92 (4), as last amended by Regulation (EC) No 1 50/95 ( 5), are used to convert amounts expressed in currencies of third coun ­ tries and provide the basis for determining the agricul ­ tural conversion rates for the Member States' currencies; whereas rules for determining and applying those conver ­ sion rates are laid down in Commission Regulation (EEC) No 1068/93 (6), as last amended by Regulation (EC) No 1482/96 0; Whereas Article 35 ( 1 ) of Council Regulation (EC) No 2200/96, provides that, to the extent necessary for eco ­ nomically significant quantities of the products listed in that Article to be exported, the difference between the international market prices for those products and their prices in the Community may be covered by export refunds; Whereas the application of the abovementioned rules to the present and forecast market situation , and in par ­ ticular to fruit and vegetable prices in the Community and international trade , gives the refund rates set out in the Annex hereto; Whereas Article 35 (4) of Regulation (EC) No 2200/96 provides that refunds must be fixed in the light of the existing situation or the outlook for fruit and vegetable prices on the Community market and supplies available on the one hand, and prices on the international market on the other hand; whereas account must also be taken of the costs referred to in Article 26 (4) (b) of that Regulation and of the economic aspect of the exports planned; Whereas, pursuant to Article 35 (2) of Regulation (EC) No 2200/96, the resources available should be used as effi ­ ciently as possible while avoiding discrimination between traders; whereas, therefore , care should be taken not to disturb the trade flows previously induced by the refund arrangements; whereas, for those reasons and because of the seasonal nature of exports of fruit and vegetables, quotas should be fixed for each product; Whereas, pursuant to Article 35 ( 1 ) of Regulation (EC) No 2200/96, refunds are to be set with due regard to the limits resulting from agreements concluded in accordance with Article 228 of the Treaty; Whereas Commission Regulation (EEC) No 3846/87 (8), as last amended by Regulation (EC) No 1490/97 (9), estab ­ lishes an agricultural product nomenclature for export refunds;Whereas, in accordance with Article 35 (5) of Regulation(EC) No 2200/96, prices on the Community market are to be established in the light of the most favourable prices from the export standpoint; whereas international trade (4) OJ L 387, 31 . 12 . 1992, p. 1 . ( 5) OJ L 22, 31 . 1 . 1995, p. 1 . ( 6) OJ L 108 , 1 . 5. 1993, p. 106 . j7) OJ L 188 , 27. 7. 1996, p. 22. (8) OJ L 366, 24. 12 . 1987, p. 1 . M OJ L 202, 30 . 7 . 1997, p. 24 . (') OJ L 297, 21 . 11 . 1996, p. 1 . (2) OJ L 292, 15. 11 . 1996, p. 12 . P) OJ L 93, 8 . 4 . 1997, p. 16. 4. 11 . 97 | EN Official Journal of the European Communities L 299/ 11 Whereas Regulation (EEC) No 3719/88 ('), as last amended by Commission Regulation (EC) No 1404/97 (2), lays down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products; Whereas, owing to the market situation , in order to make the most efficient use of the resources available and given the structure of Community exports , the most appropriate method should be selected for export refunds on certain products and certain destinations and consequently refunds under the A1 and A2 licence arrangements referred to in Article 1 of Regulation (EC) No 2190/96 should not be fixed simultaneously for the export period in question ; Whereas the quantities laid down for the various products should be distributed in accordance with the different systems for the grant of the refund, taking account in particular of their perishability, Whereas account should be taken of the definitive rates under the A2 system fixed for the preceding licence application period; Whereas the Management Committee for Fruit and Ve ­ getables has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION: Article 1 1 . The export refunds on fruit and vegetables shall be as set out in the Annex hereto . 2 . Quantities covered by licences issued for food aid as referred to in Article 14a of Regulation (EEC) No 3719/88 shall not count against the eligible quantities covered by paragraph 1 . 3 . Without prejudice to the application of Article 4 (5) of Regulation (EC) No 2190/96, the term of validity of Al and A2 licences shall be two months . Article 2 This Regulation shall enter into force on 12 November 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 3 November 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ L 331 , 2. 12. 1988 , p. 1 . 2 OJ L 194, 23 . 7. 1997, p. 5 . L 299/ 12 fENl Official Journal of the European Communities 4. 11 . 97 ANNEX EXPORT REFUNDS ON FRUIT AND VEGETABLES Product ( Full definitions of eligible products are given in the ' Fruit and vegetables ' section of Commission Regulation (EEC) No 3846/87 amended) Product code Al applications from 12 . 11 . 1997 to 12. 1 . 1998 A2 applications from 13 . 11 . 1997 to 17. 11 . 1997 B applications from 19 . 11 . 1997 to 19 . !. 1998 Destination or destination group (') Refund rate (ECU/tonnes net weight) Scheduled quantity (tonnes) Destination or destination group (') Indicative refund rate (ECU/tonnes net weight) Scheduled quantity (tonnes) Destination or destination group (') Indicative refund rate (ECU/tonnes net weight) Scheduled quantity (tonnes) Tomatoes 0702 00 15 9100 0702 00 20 9100 0702 00 25 9100 0702 00 30 9100 0702 00 35 9100 0702 00 40 9100 0702 00 45 9100 0702 00 50 9100 F 20 F 20 1 966 F 20 741 Shelled almonds 0802 12 90 9000 F 50 314 F 50 213 Hazelnuts in shell 0802 21 00 9000 F 59 197 F 59 197 Shelled hazelnuts 0802 22 00 9000 F 114 404 F 114 1 076 Walnuts in shell 0802 31 00 9000 F 73 130 F 73 132 Oranges 0805 10 01 9200 0805 10 05 9200 0805 10 09 9200 0805 10 11 9200 0805 10 15 9200 0805 10 19 9200 0805 10 21 9200 0805 10 25 9200 0805 10 29 9200 0805 10 31 9200 0805 10 33 9200 0805 10 35 9200 0805 10 37 9200 0805 10 38 9200 0805 10 39 9200 0805 10 42 9200 0805 10 44 9200 0805 10 46 9200 0805 10 51 9200 0805 10 55 9200 0805 10 59 9200 0805 10 61 9200 0805 10 65 9200 0805 10 69 9200 XYC 45 XYC 45 86 829 XYC 45 84 746 Lemons 0805 30 20 9100 0805 30 30 9100 0805 30 40 9100 F 30 F 30 * 17213 F 30 17 746 4. 11 . 97 EN Official Journal of the European Communities L 299/ 13 Product (Full definitions of eligible products are given in the 'Fruit Product code Al applications from 12 . 11 . 1997 to 12. 1 . 1998 A2 applications from 13 . 11 . 1997 to 17 . 11 . 1997 B applications from 19 . 11 . 1997 to 19 . 1 . 1998 and vegetables' section of Commission Regulation (EEC) No 3846/87 amended) Destination or destination group (') Refund rate (ECU/tonnes net weight) Scheduled quantity (tonnes) Destination or destination group (') Indicative refund rate (ECU/tonnes net weight) Scheduled quantity (tonnes) Destination or destination group (') Indicative refund rate (ECU/ tonnes net weight) Scheduled quantity ( tonnes) Table grapes 0806 10 21 9200 0806 10 29 9200 0806 10 30 9200 0806 10 40 9200 0806 10 50 9200 0806 10 61 9200 0806 10 69 9200 F 25 F 25 4 125 F 25 1 256 Apples 0808 10 51 9910 0808 10 53 9910 0808 10 59 9910 0808 10 61 9910 X 30 X 30 3 768 X 30 2 801 0808 10 63 9910 0808 10 69 9910 0808 10 71 9910 0808 10 73 9910 Y 10 Y 10 5 659 Y 10 5 888 0808 10 79 9910 0808 10 92 9910 0808 10 94 9910 0808 10 98 9910 ZD 54 5 371 ZD 54 514 Peaches and nectarines 0809 30 11 9100 0809 30 19 9100 0809 30 21 9100 0809 30 29 9100 0809 30 31 9100 0809 30 39 9100 0809 30 41 9100 0809 30 49 9100 0809 30 51 9100 0809 30 59 9100 E 35 E 35 E 35 (') The destination codes are defined as follows : X : Norway, Iceland , Greenland , Faeroes, Poland, Hungary, Romania, Bulgaria, Albania, Estonia, Latvia, Lithuania, Bosnia-Herzegovina, Croatia, Slovenia, Former Yugoslav Republic of Macedonia, Federal Republic of Yugoslavia (Serbia and Montenegro), Malta . Y: Armenia, Azerbaijan , Belarus, Georgia, Kazakhstan , Kyrgyzstan, Moldova, Russia, Tajikistan , Turkmenistan , Uzbekistan , Ukraine, destinations referred to in Article 34 of Commission Regulation (EEC) No 3665/87, as amended . Z : African countries and territories except South Africa, countries of the Arabian Peninsula (Saudi Arabia, Bahrain, Qatar, Oman, United Arab Emirates (Abu Dhabi , Dubai, Sharjah , Ajman, Umm al Qaiwain , Ras al Khaimah, Fujairah ), Kuwait, Yemen), Syria, Iran, Jordan , Bolivia, Brazil , Venezuela, Peru , Panama, Ecuador, Colombia . C : Switzerland, Czech Republic, Slovakia . D : Hong Kong SAR, Singapore, Malaysia, Indonesia, Thailand, Taiwan , Papua New Guinea, Laos , Cambodia, Vietnam, Uruguay, Paraguay, Argentina, Mexico, Costa Rica . E : All destinations except Switzerland . F : All destinations .